Section 10 of Chapter 15505, Acts of 1931, Special Laws of Florida (paragraph "g") reads as follows:
"(g) The City Manager shall make all purchases for the Cityin the manner provided by ordinance and shall, under such rules and regulations as may be provided by ordinance, sell all personal property of the City not needed for public use or that may have become unsuitable for public use. Before making any purchase or sale, the City Manager shall give opportunity for competition under such rules and regulations as may be
established by ordinance." (Emphasis ours.)
The Court construes the first emphasized portion of this section of the city charter as imposing ex proprio viogore a statutory limitation on the authority of the city manager to make purchases for the city, by requiring that the city manager shall have authority to make such purchases only in the "manner" provided by ordinance. In the absence of some manner having been laid down by ordinance for the city manager to make purchases, the authority of the city manager under the city charter is not complete, and therefore contracts made by him, or undertaken to be made by *Page 720 
him, in the absence of such authority, are unauthorized, although they may, perhaps, by the action of the city in recognizing them as valid after they have been already filled or executed, be held to have been ratified and thereby cured of any illegality in the city manager's authority in the first instance to have made them.
The Court construes the last paragraph of this section, which is to the effect that before making purchases or sales the city manager shall give opportunity for competition "under such rules and regulations as may be established by ordinance" as limiting the authority of the city manager to making purchases after competition, only to those cases in which the competitive requirement has been first imposed by a rule or regulation established by ordinance in the first instance, for the purpose of having the city manager comply with same. Under this latter clause, in the absence of any rule or regulation requiring competition, the city manager in carrying out the authority to make purchases otherwise provided for by ordinances enacted under the first clause of this section, is not required to make purchases subject to competition, since the last clause of this section is merely a permissive limitation that may, or may not, be imposed by ordinance.
The Court is further of the opinion that Section 17 of the city charter imposes no limitation on the powers which the city manager, as such city manager, is authorized by Section 10 of the charter to exercise "in the manner provided by ordinance."
It follows from what has been stated above that the complainant below made a prima facie case for the granting of the injunction against the city manager to restrain the execution of a purchase contract undertaken to be made by him not "in the manner provided by ordinance" (no ordinance *Page 721 
on the subject having been adopted) and that therefore such injunction should not have been dissolved by the Chancellor. An order will be entered here superseding the order dissolving the injunction, upon the compliance by the appellant of such terms and conditions as to such supersedeas, as the circuit judge may by his order hereunder impose.
Supersedeas granted.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.